DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on December 1, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Laminated Circuit Board--.

Claim Rejections - 35 USC § 112
Claims 15 through 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 15, it is unclear if the latter recitation of “overlapping regions of the flexible circuit boards” (lines 7-8) is referring to an earlier recitation of “regions in a vicinity of the one side of the respective flexible circuit boards overlap one another” (lines 6-7).  Are these referencing the same regions?  For purposes of examination, each of these recitations have been interpreted to mean the same regions.
Claim Rejections - 35 USC § 102
Claims 15 and 18 through 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2004/0156583 to Totani et al (hereinafter “Totani”).
Claim 15:  Totani discloses a laminated circuit board comprising:
a plurality of flexible circuit boards (e.g. 2, 3) laminated one on top of another (Fig. 2), 
wherein on each respective one of the plurality of flexible circuit boards is formed an electronic component [5 on 2 and 1 on 3, in Fig. 1] having a specific function,
in a planar view, the plurality of flexible circuit boards each have at least one side [bottom surface of 3 and top surface of 2, in Fig. 2] and are arranged so that regions [bottom surface of 3 in contact with 2 and top surface of 2 in contact with 3, in Fig. 2] in a vicinity of the one side of the respective flexible circuit boards overlap with one another, and overlapping regions of the flexible circuit boards are located in a same [horizontal] direction (e.g. in Fig. 2, ¶ [0035]), and
electrical connection (e.g. at 50) of the one flexible circuit board with the at least one other flexible circuit board is made via a through-via (e.g. 24, in Figs. 3b, 3c) that is formed in the overlapping regions.
Claim 18:  Totani discloses the laminated circuit board according to claim 15, wherein at least one of the flexible circuit boards (e.g. 3) has a smaller area than an area of the other flexible circuit boards (e.g. 2, see Fig. 1).
Claim 19:  Totani discloses the laminated circuit board according to claim 15, wherein an opening (e.g. occupied by 22a, Fig. 3e) of the through-via (24) formed in the flexible circuit boards increases toward a top layer (as 22a becomes embedded in 21 or 23, Figs. 3d to 3e, ¶ [0045]).
Claim 20:  Totani discloses a laminated circuit board comprising:
a plurality of flexible circuit boards (e.g. 2, 3) laminated one on top of another (e.g. Fig. 2), 
wherein on each respective one of the plurality of flexible circuit boards is formed an electronic component [5 on 2 and 1 on 3] having a specific function, and the laminated circuit board as a whole functions as an integrated device (e.g. Fig. 1, ¶ [0008]).

Claim Rejections - 35 USC § 103
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Totani in view of U.S. Publication 2014/0120401 to Shin et al (hereinafter “Shin”).
Totani discloses the claimed laminated circuit board as relied upon above in each of Claims 15 and 20, further including that at least one of the plurality of flexible circuit boards (e.g. 2) comprises an electronic component (e.g. 5, in Fig. 1) as the electronic device.  Totani does not mention that the electronic component is a temperature sensor that functions as a temperature sensor device.
Laminated circuit boards that are flexible are known to have a variety of applications.  Shin teaches one such application as a battery pack (see Fig. 1c) where one circuit board (e.g. 300) has a temperature sensor (e.g. 330) to protect the battery pack (e.g. ¶ [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced at least one of the electronic components of Totani with a temperature sensor, as taught by Shin, to provide an application where the laminated circuit board is protected from heat, or to provide an application where the laminated circuit board can be used as part of a battery pack where the battery is protected from heat.  The use of the temperature sensor allows the laminated circuit board as a whole to function as a temperature sensor device.
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Totani in view of Shin, as applied to Claims 15, 16, 20 and 21 above, and further in view of U.S. Publication 2013/0223034 to Rathburn (hereinafter “Rathburn”).
Totani, as modified by Shin, discloses the laminated circuit board as relied upon above in Claims 15, 16, 20 and 21, further including the temperature sensor.  The modified Totani circuit board does not mention that the temperature sensor is an organic semiconductor circuit.
Rathburn discloses that certain types of materials form organic semiconductor circuits (e.g. ¶ [0081]) for the benefit of providing high performance electrical connections (e.g. ¶ [0008]).  By using anyone of the materials in Rathburn to form the laminated circuit board of Totani, the entire circuit of Totani, including the temperature sensor, would form an organic semiconductor circuit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the laminated circuit board of Totani by using the materials mentioned by Rathburn, to from an organic semiconductor circuit for the advantage of having high performance electrical connections.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896